Citation Nr: 1449499	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for neurological deficit of the left wrist, hand, and fingers.

2.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD) with Z-line disturbance at the gastroesophageal junction and dysphagia.

3.  Entitlement to an initial compensable evaluation for chondromalacia patella of the right knee.  

4.  Entitlement to an initial compensable evaluation for chondromalacia patella of the left knee.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from May 2006 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

In his substantive appeal, the Veteran requested a hearing before the Board by live videoconference; he subsequently withdrew his hearing request in correspondence received by the RO in December 2011.

In March 2014, the Board remanded the matter for further development which has been completed, and the case has been returned to the Board for appellate adjudication. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's neurological deficit of the left wrist, hand, and fingers has been manifested by complaints of pain and numbness, but no associated functional loss of the hand; the disability is consistent with overall mild incomplete paralysis of the ulnar nerve.

2.  The Veteran's GERD with Z-line disturbance at the gastroesophageal junction and dysphagia has been manifested by dysphagia.  

3.  The Veteran's chondromalacia patella of the right knee has been manifested by pain and subjective complaints of weakness but not by limitation of motion.  

4.  The Veteran's chondromalacia patella of the left knee has been manifested by pain and subjective complaints of weakness but not by limitation of motion.  


CONCLUSIONS OF LAW

1. The criteria for a 10 percent, but not higher evaluation, for neurological deficit of the left wrist, hand, and fingers has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8516 (2014).

2.  The criteria for an initial compensable evaluation for GERD with Z-line disturbance at the gastroesophageal junction and dysphagia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2014). 

3.  The criteria for an initial compensable evaluation for chondromalacia patella of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2014). 

4.  The criteria for an initial compensable evaluation for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter for further development in March 2014.  The Board specifically instructed the Agency of  Original Jurisdiction (AOJ) to obtain current VA treatment records, schedule the Veteran for updated examinations for each of the claimed disabilities, and readjudicate the claims.  Subsequently, current VA treatment records were associated with the claims folder, the Veteran was afforded updated examinations in May 2014, and his claims were readjudicated in a September 2014 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in November 2009, prior to the January 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  He was also notified of the process by which disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Since these claims are appeals of initial rating, fully satisfactory notice was delivered after they were adjudicated.  However, the AOJ subsequently readjudicated the claim based on all the evidence in a February 2011 Statement of the Case.  The Veteran was able to participate effectively in the processing of his claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided VA examinations throughout the appeal period.  A review of the VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disabilities.   

The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312

As discussed above, the Veteran withdrew his hearing request.  Thus, the duties to notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Neurological Deficit of the Left Wrist, Hand, and Fingers

By way of history, the Veteran sought service connection for a left wrist, hand, and finger disability, as secondary to a left elbow fracture.  Service connection was subsequently granted comminuted fracture of the distal left humerus, status post open reduction, internal fixation surgery; left elbow scarring; and left wrist, hand, and finger neurological deficit as a residual of the fracture.  Regarding this last disability, a noncompensable rating was established.  The Veteran essentially contends that his neurological deficit of the left wrist, hand, and fingers is more disabling than contemplated by the current non-compensable evaluation.  

The Veteran's disability has been rated under Diagnostic Code 8515, which provides ratings for paralysis of the median nerve based on impairment of either the major (dominant) side or the minor (non-dominant side).  As the Veteran's service-connected disability is of his left, non-dominant side, the following parameters apply.  Diagnostic Code 8515 provides that mild incomplete paralysis is rated 10 percent disabling on the minor side; moderate incomplete paralysis is rated 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 60 percent on the minor side.  

Diagnostic Code 8615 provides a rating for neuritis of the median nerve.  Diagnostic Code 8715 provides a rating for neuralgia of the median nerve.  

While the Veteran's disability has been rated under 8515, the evidence specifically shows ulnar nerve involvement; this nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516, and provides that mild incomplete paralysis is rated 10 percent on the minor side; moderate incomplete paralysis is rated 20 percent on the minor side; and severe incomplete paralysis is rated 30 percent on the minor side.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 50 percent on the minor side.  

Diagnostic Code 8616 provides a rating for neuritis of the ulnar nerve.  Diagnostic Code 8716 provides a rating for neuralgia of the ulnar nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2014).  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2014). 

Words such as "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  To that end, the Board observes in passing that "mild" is defined as "not very severe."  See Webster's New World Dictionary, Second College Edition (1999), 694.  "Moderate" is defined as "of average or medium quantity, quality, or extent."  Id.  at 704. "Severe" is generally defined as "extremely intense."  Id.  at 1012.

On VA examination in November 2009, the Veteran reported daily pain which was characterized as a stabbing, shooting pain in the back of the elbow and radiating down the arm into this fourth and fifth fingers.  He indicated that the pain was a level six out of ten but decreased to a four out of ten after showering and manipulating it.  While he was prescribed Vicodin for his pain, he was reluctant to take it or other medication.  He denied redness, heat, or swelling but indicated that the elbow would give out due to pain and instability but there was no locking up.  The Veteran also denied any flare-ups or being prescribed bed rest or hospitalization.  Rainy weather increased soreness, he did not use any assistive devices, and he was restricted to lifting a maximum of ten pounds due to pain.  While his activities of daily living were not affected, his activity restrictions included picking up anything over his head which he was only able to do for about an hour, due to the elbow disability.  

On evaluation, the joints were cool to touch, and there was no erythema or increased temperature.  The bony prominence were in gross alignment, and elbow pain was four to five out of ten and all initial movement caused wrist pain zero out of ten.  The fourth and fifth fingers tingled and had numbness.  Skin color and temperature were normal, and there was pain on deep palpation of the elbow in the medial and lateral portion of the epicondylar areas and also of the residual scar.  

On examination, there was no pain on deep palpation of the forearm, muscle wasting, or atrophy noted.  Monofilament revealed that the fourth and fifth fingers remained sensate, and the Veteran was able to approximate his thumb to all fingers.  Repetitive range of motion did not increase pain nor caused weakness, fatigue, lack of endurance, lack of coordination, or any decrease in degrees of range of motion.  There was no pain upon deep palpation of the wrist or hand.  As to the left thumb, the first DIP had missing tissue in the inferior aspect, there was no scar line visible, and the DIP was fused and no range of motion.  Pain was two to three out of ten, there was slight pain on deep palpation, slight pain created when measuring muscle strength against resistance which was three out of five, he was still able to approximate thumb to fifth finger, and MCP joint skin color and temperature were normal.  There was some atrophy noted particularly at the nail bed itself which appeared smaller than the right nail bed, and paper test was negative.  He was unable to do repetitive range of motion because the DIP joint was fused.  

X-rays of the left thumb demonstrated no significant soft tissue or skeletal abnormalities in the left wrist joint or hand, and no evidence of acute fracture dislocation abnormal alignment or joint effusion.

On VA examination in May 2014, the Veteran reported decreased sensation and tingling in the palmar area of the fourth and fifth and palm down to the wrist.  Although there were no shooting pains, he reported constant numbness and intermittent tingling but could not pinpoint a specific activity to bring on the tingling.  Also, there was no loss of function of the hand or fingers, and he did not use splints or braces.  The examiner diagnosed left hand local cutaneous ulnar palmar nerve and digital branches nerve innervation disruption, but noted that there was no peripheral nerve involvement.  He had symptoms attributable to peripheral nerve conditions in the form of mild paresthesia and/or dysesthesias and mild numbness, but no constant or intermittent pain.  Muscle strength was normal throughout the joint and there was no muscle atrophy.  Reflex and sensory evaluation was normal, and there was there no trophic changes attributable to peripheral neuropathy.  Phalen's and Talen's signs were both negative.  All upper extremity nerves and radicular groups were normal.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Additionally, there was no functional impact on the Veteran's ability to work.  

Considering the pertinent evidence in light of applicable rating criteria and other legal authority noted above, the Board finds that the most appropriate code to rate the Veteran's disability is Diagnostic Code 8516, which directly rates the ulnar nerve. Notably, the medical evidence of record specifically finds that it is this nerve which is affected by the service-connected wrist, hand, and finger disability.  See May 2014 VA examination.  In comparing the Veteran's symptoms and manifestations to that code, the Board finds that a 10 percent rating is warranted for the ulnar nerve impairment, indicative of mild incomplete paralysis on the minor side.  The Veteran's complaints are mainly sensory in nature, of pain and tingling.  Those sensations are noted on examination as "mild."  The examinations consistently show his ability to flex and extend his fingers, without loss of function.  Most recent examination shows normal muscle strength of the upper extremity to include wrist flexion and extension, and grip and pinch.  Reflexes were entirely normal.  He does not have "very marked" or "considerable" atrophy anywhere on his wrist, hand, or fingers.  Only recently was "some atrophy" noted at the nail bed.  This is certainly not what is contemplated by the higher ratings. As the Veteran's symptoms are wholly sensory in nature, and given the lack of functional loss objectively shown, the appropriate rating is for mild incomplete paralysis. 

Consideration has been given to Diagnostic Code 8515; however, the end result does not differ.  There is no showing of an inability to make a fist, that some fingers remain permanently extended, that the thumb movement is flawed, or the presence of trophic changes.  Rather, the symptoms of pain and tingling would continue to fall into the mild incomplete paralysis category. 
In short, the Board finds that the Veteran's wrist, hand, and finger disability is most appropriately rated under Diagnostic Code 8516, which rates ulnar nerve disabilities, and further that an increased rating of 10 percent, but no higher, is warranted for the entire period on appeal.

GERD with Z-line disturbance at the Gastroesophageal Junction and Dysphagia

The Veteran asserts that his GERD with Z-line disturbance at the gastroesophageal junction and dysphagia is more disabling than contemplated by the current non-compensable evaluation.  

The Veteran's disability is not listed in the rating schedule and therefore is rated by analogy to a disability of similar anatomical position and symptomatology.  In this case, that disability is hiatal hernia, which is rated under Diagnostic Code 7346.  Under this code, a 10 percent rating is warranted when there is a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

Dysphagia is defined as difficulty swallowing.  See Dorland's Illustrated Medical Dictionary, 31st Ed., 587, (c) 2007.  Pyrosis is defined as heartburn.  See id., at 1587.  Regurgitation is defined as the movement of undigested or partially digested food upward through the esophagus, such as vomiting.  See id., at 1645.

On VA examination in November 2009, the Veteran reported dysphagia for solid and liquid foods and some pain with swallowing.  He was able to maintain his
weight, and did not have substernal or arm pain, hemoptysis, or melena.  He did not presently have reflux or regurgitation, nausea, or vomiting.  There was no history of benign or malignant neoplasms, or evidence of anemia.  The examiner noted a diagnosis of GERD, associated with dysphagia symptoms ongoing.

A March 2013 VA treatment record showed that in October 2012, the Veteran complained of worsened dysphagia and was prescribed medication.  Since starting on allergy medication in March 2013, he had no further dysphagia or abdominal pain or other symptoms.  It was noted that he had no complaints and was currently symptom-free.  

On VA examination in May 2014, the examiner noted a diagnosis of GERD (and eosinophilic esophagitis by EGD biopsy in September 2011 unrelated to GERD).  The examiner noted that the Veteran's treatment plan did not involve taking continuous medication for his diagnosed condition, and he did not have any signs or symptoms or any complications due to any esophageal condition (including GERD).

The Veteran did not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia); an acquired diverticulum of the esophagus, or other pertinent physical findings, complications, conditions, signs and/or symptoms; any scars (surgical or otherwise) related the condition; or any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any of the conditions.

The Board finds that a compensable evaluation is not warranted.  The Veteran is essentially asymptotic.  While he was noted to have dysphagia for solid and liquid foods and some pain with swallowing in November 2009, there was no indication that he had additional symptoms at that time sufficient to warrant the higher, 10 percent rating.  For example, he denied pyrosis and regurgitation and there was no evidence of substernal or arm or shoulder pain, or other symptoms productive of considerable impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).  Thus, even when the Veteran had a symptom associated with the disability, it alone is not sufficient to increase the rating under the applicable criteria.  The Veteran has not described other symptoms that he believes are related to his service-connected GERD, and the evidence does not bear out any such other symptoms.  More recent examination shows that the Veteran has no symptoms.  Therefore, the noncompensable rating is entirely appropriate, as disability ratings are based on the average impairment in earning capacity. If a disability causes no symptoms, it is not interfering with that capacity. 
Based upon the guidance of the Court in Fenderson, the Board has considered whether a staged rating is appropriate.  However, in the present case, as the Veteran's sole symptom during the appeal was not compensable at the time, and as he has no symptoms no, there is no basis for staged ratings. 

Chondromalacia patella of the Bilateral Knees  

The Veteran essentially contends that his bilateral knee disability is more disabling than contemplated by the current non-compensable evaluation. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38
 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).
The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2014).

DC 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under that code, the Schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Each of the Veteran's knee has been evaluated under Diagnostic Code 5260, for which limitation of flexion of the knee to 60 degrees warrants a zero percent evaluation, limitation of flexion of the knee to 45 degrees warrants a 10 percent evaluation, limitation of flexion of the knee to 30 degrees warrants a 20 percent evaluation, and limitation of flexion of the knee to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014). 

Related to that code is Diagnostic Code 5261, which provides that limitation of extension of the knee to 5 degrees warrants a zero percent evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension of the knee to 15 degrees warrants a 20 percent evaluation, limitation of extension of the knee to 20 degrees warrants a 30 percent evaluation, limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation, and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014). 

Separate ratings under Diagnostic Code 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004. 

Normal knee motion is from zero degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014). 

In considering whether a higher evaluation is warranted based on more severe limitation of motion under Diagnostic Codes 5260 and 5261, the Board finds that  the Veteran's limitation of motion does not closely approximate the level of functional impairment warranted by compensable evaluations under these criteria.  
On VA examination in both November 2009 and May 2014, the Veteran's knee range of motion was from 0 to 140 degrees (i.e., normal) without increased pain bilaterally.  While the Veteran reported pain and weakness in the knees, he has consistently demonstrated full range of motion.  

The Board has also considered the effect of pain and weakness in evaluating the Veteran's knee disabilities.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, he has not demonstrated any additional limitation or functional loss/impairment following repetitive-use testing.  Therefore, a compensable evaluation under Diagnostic Codes 5260 and 5261 is not warranted for either knee. 

The Board has also evaluated the Veteran's knee disabilities under other relevant criteria to determine whether increased ratings are warranted.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2014), the following evaluations are assignable for other impairment of the knee, to include recurrent subluxation or lateral instability: 30 percent for severe, 20 percent for moderate, and 10 percent for slight. 
However, the Veteran has not alleged such instability or subluxation; nor does the evidence demonstrate any.  Thus, a separate rating for these symptoms is not warranted.

With respect to potential application of other criteria, the Board notes that the Veteran has not been shown to have genu recurvatum; ankylosis of the knee; dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; or impairment of tibia and fibula.  Higher evaluations are these diagnostic codes are not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263 (2014). 

Based upon the guidance of the Court in Fenderson, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, by this decision, the Veteran has been assigned a 10 percent evaluation for his neurological deficit of the left wrist, hand, and fingers; and he is receipt of non-compensable evaluations for GERD with Z-line disturbance at the gastroesophageal junction and dysphagia; and chondromalacia patella of the right and left knees.  Additionally, he is also service-connected for left humerus disability evaluated as 10 percent disabling; neck disability evaluated as 10 percent disabling; tinnitus evaluated as 10 percent disabling; left elbow scarring evaluated as 10 percent disabling; and MRSA infection evaluated as non-compensable.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected neurological deficit of the left wrist, hand, and fingers; GERD with Z-line disturbance at the gastroesophageal junction and dysphagia; and chondromalacia patella of the right and left knees result in further disability when looked at in combination with this other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's disabilities currently on appeal.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims  held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.








	(CONTINUED ON NEXT PAGE)
ORDER

A 10 percent disability evaluation, but not higher, for neurological deficit of the left wrist, hand, and fingers is allowed, subject to the regulations governing the award of monetary benefits.

An initial compensable evaluation for GERD with Z-line disturbance at the gastroesophageal junction and dysphagia is denied.

An initial compensable evaluation for chondromalacia patella of the right knee is denied.  

An initial compensable evaluation for chondromalacia patella of the left knee is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


